Citation Nr: 9911600	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability of the 
hands due to frostbite and fractures.

3.  Entitlement to service connection for right leg 
disability, to include right ankle disability.

4.  Entitlement to assignment of a higher (compensable) 
evaluation for residuals of a fractured lower jaw.

5.  Entitlement to assignment of a higher evaluation for 
bone spurs, left collar bone, currently evaluated as 20 
percent disabling. 

6.  Entitlement to service connection for left shoulder 
disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
right eye disability.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

9.  Waiver of overpayment/Income issue to be clarified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1956 to July 
1965.  The veteran was discharged, under conditions other 
than honorable, following an enlistment in July 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which denied 
entitlement to service connection for a right eye disorder, 
a back disorder, PTSD, bilateral frostbite and fractures of 
the hands, a right leg or ankle disorder, and for a gunshot 
wound, left shoulder.  Service connection was granted for 
bone spurs, left side of the collar bone, and for residuals 
of a fracture of the jaw.  A noncompensable evaluation was 
assigned for each disability.  By a rating decision issued 
in September 1997, the evaluation for bone spurs, left side 
of the collar bone, was increased to 20 percent, effective 
January 24, 1994, the date of receipt of the original claim 
for service connection for that disability.  

Although not clear, it appears that the veteran has also 
completed an appeal from a July 1996 determination regarding 
his disability pension award.  This matter is addressed in 
the remand portion of this decision along with the issues 
regarding the veteran's attempts to reopen his claims based 
on right eye disability and back disability and the issue of 
entitlement to service connection for left shoulder 
disability. 


FINDINGS OF FACT

1.  There is no medical diagnosis of PTSD.

2.  There is no medical evidence of a nexus between current 
disability of the hands and the veteran's active military 
service.

3.  There is no medical evidence of a nexus between current 
disability of the right leg, to include the right ankle, and 
the veteran's active military service.

4.  The veteran's service-connected residuals of a fractured 
lower jaw are not manifested by loss of motion of the jaw, 
pain on motion of the jaw, or mandibular bone loss or 
destruction.

5.  The veteran's service-connected bone spurs left collar 
bone are manifested by a bone spur with a visible nodular 
deformity, limitation of range of motion of the left 
shoulder to shoulder level, pain on motion, and inability to 
perform range of motion of the left shoulder against 
resistance.



CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service 
connection for PTSD, for disability of the hands due to 
frostbite and fractures, and for right leg or ankle 
disability are not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for assignment of a compensable evaluation 
for residuals of a fractured lower jaw have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.150, Codes 9903, 9904, 9905 (1998).

3.  The criteria for assignment of a 30 percent evaluation 
for bones spurs left collar bone have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.71a, Diagnostic Codes 5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303(a).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Certain 
chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA 
benefits with the initial burden of presenting evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-
grounded claim has been defined by the United States Court 
of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A.  PTSD

After reviewing the evidence of record, the Board must 
conclude that the veteran's claim of entitlement to service 
connection for PTSD is not well-grounded.  The record does 
not include a medical diagnosis of PTSD.  The Board notes 
that on VA examination conducted in March 1994, the examiner 
diagnosed no psychiatric disorder.  The examiner 
specifically noted that no diagnosis of PTSD was made.  The 
claims files do not otherwise include any medical diagnosis 
of PTSD.   

The veteran was notified, by a statement of the case (SOC) 
dated in January 1995 that evidence of a medical diagnosis 
of PTSD was required for establishment of service connection 
for that disorder.  The veteran had not submitted or 
identified any other evidence or contentions.  Without a 
medical diagnosis of current disability, a service 
connection claim is not well-grounded and must be denied.  

B.  Disability of the Hands

VA examination in May 1994 refers to arthritic deformities 
of both hands with some muscle atrophy, and the Board 
accepts this as a medical diagnosis of current disability of 
the hands for well-grounded purposes.  Further, the 
veteran's assertions regarding frostbite during service as 
well as injuries (including fractures) to the hands during 
service are also accepted for well-grounded purposes.  In 
fact, service medical records do document various injuries 
to the hands.  

However, what is lacking to well-ground this claim is 
medical evidence showing a link or nexus between current 
disability of the hands and the injuries during service.  
Service medical records show treatment in May 1961 for 
second and third degree burns of three fingers.  In November 
1961, he was treated for complaints of pain in 
interphalangeal joint, left index finger.  In March 1963, a 
sprain of the right wrist was diagnosed and a small 
laceration on right hand was sutured.  An April 1963 
treatment note reflected that the wound was healing well, 
but that the veteran had some difficulty in bending the 
right index finger.  Radiologic examination of the right 
index finger was negative for abnormality.  Further, a 
military discharge examination in August 1967 did not refer 
to any residual disability of the hands, and post-service 
medical records do not show a continuity of pertinent 
symptoms.  It appears that the veteran's current disability 
of the hands was not manifested for many years after service 
and is unrelated to the documented inservice injuries.  
There is no evidence that a chronic disease or injury of the 
hands was diagnosed during service, during a presumptive 
period following service, or was continuously manifested 
following service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
his claim based on disability of the hands must be viewed as 
not well-grounded for lack of medical evidence of a nexus to 
service. 

C.  Disability of the Right Leg, to include the Right Ankle 

The record includes a medical diagnosis of current right 
ankle disability in the form of a May 1994 VA examination 
finding of gross deformity due to an old fracture.  The 
veteran contends that he injured his right ankle during 
service, and service medical records do show a sprained 
right ankle in May 1958 and references to knee strain.  A 
July 1958 radiologic examination disclosed no evidence of 
fracture.  In May 1962, the veteran reported that a two-ton 
repair tray had fallen on his right thigh.  He had 
difficulty walking, and there was a large hematoma on the 
distal quadriceps.  However, there was full range of motion 
of the knee, with no evidence of tendon damage.  Tightness 
of the ligaments of the right knee was noted in July 1962, 
with joint tenderness and grating of patella on palpation.  
However, these injuries appear to have been acute and 
temporary, with resolution of the injury within a few 
months, and with no further treatment required thereafter 
during honorable service.  There is no evidence of permanent 
residuals of any right leg or ankle injury incurred in such 
service.

It appears that the current right ankle disability is 
related not to any inservice injury, but rather to a post-
service right ankle fracture in the 1980's.  VA clinical 
records in February 1994 disclosed that the veteran sought 
treatment because his right ankle was painful in the area of 
retained hardware.  The veteran gave a history of being 
injured in a pedestrian-vehicular accident which resulted in 
right ankle injury in 1981, with placement of pins at that 
time.  On radiologic examination, there were medullary nails 
extending through shaft of distal tibia and fibula at the 
site of a healed, old fracture.  

As noted above, service medical records do not show a 
continuity of symptoms after any of the inservice right 
ankle/knee complaints and there is no post-service evidence 
of right leg/right ankle problems for many years after 
service.  In sum, there is no medical evidence of a link 
between current disability of the right leg, to include the 
ankle, and the veteran's military service.  This claim must 
therefore also be viewed as not well-grounded.  38 U.S.C.A. 
§ 5107(a). 

II.  Claims for Higher Evaluations

With regard to the fractured jaw and collar bone issues, the 
veteran is appealing the original assignment of disability 
evaluations following awards of service connection, and, as 
such, the claims for the higher evaluations are well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that no useful purpose would be served by 
remanding these issues for further development. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board will 
consider the potential application of the various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the appellant, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

A.  Residuals of a Fractured Lower Jaw

Service medical records disclose that the veteran sustained 
a compound fracture of the symphysis of the mandible and a 
simple fracture of the condyle in June 1959.  There was no 
nerve or artery injury.  Closed reduction of the fractures 
was performed.  On VA examination conducted in May 1994, the 
veteran reported that he had incurred a fractured jaw in 
service.  He complained of some jaw soreness.  VA radiologic 
examination conducted in May 1994 was consistent with the 
veteran's service medical records.  Service connection was 
granted for residuals of fractures of the jaw, and a 
noncompensable evaluation was assigned, and such 
noncompensable rating remains in effect at this time.

On VA examination conducted in May 1997, the veteran 
complained of chronic pain in the lower jaw.  There was no 
loss of motion or masticatory function, other than unrelated 
impairment due to loss of teeth and sores on the lower gum 
due to improper denture fit.  There was no observable 
tenderness or other abnormality of the mandible.  There was 
no limitation of interincisal range of motion.  No bone loss 
of the mandible, maxilla, or hard palate, was observed on 
physical examination.  Radiologic examination disclosed no 
evidence of fracture or bone destruction.  The examiner 
concluded that the veteran had healed mandibular fractures 
with soreness due to lower dentures.  

The veteran's disability due to residuals of mandibular 
fractures is evaluated under 38 C.F.R. § 4.150, Diagnostic 
Code 9903 which provides the criteria for evaluations of 
nonunion of the mandible.  Moderate impairment of motion or 
the relative loss of masticatory function warrants a 10 
percent evaluation.  A 30 percent evaluation requires severe 
disability.  In this case, the medical evidence establishes 
that the veteran has no loss of masticatory function as a 
residual of mandibular fractures, although he has loss of 
masticatory function due to poorly-fitted dentures and loss 
of teeth, for which service connection has not been granted.  
Thus, a compensable evaluation is not available under this 
diagnostic code.

The residuals of mandibular fractures may also be evaluated 
based on limitation of motion of the temporomandibular 
articulation.  Motion from 31 to 40 millimeters (mm.) or 
range of lateral excursion from 0 to 4 mm. warrants a 10 
percent evaluation.  38 C.F.R. § 4.150, Diagnostic Code 
9905.  Diagnostic Code 9904 provides that malunion of the 
mandible with slight displacement is noncompensable.  A 10 
percent evaluation is warranted with moderate displacement 
and a 20 percent rating is permitted when the displacement 
is severe.  Diagnostic Code 9904.  The evidence reflects 
that there is no displacement of the mandible or loss of 
interincisal motion, so as to warrant a compensable 
evaluation under either of these diagnostic codes.  

The Board notes that the VA examiner did not provide a 
precise measurement of the veteran's interincisal motion.  
However, the examiner noted the veteran's edentulous state, 
the presence of dentures, and the fact that the dentures 
were causing soreness of the lower jaw and were being taken 
out when the veteran ate.  After describing these factors, 
the examiner clearly stated that there was no limitation of 
inter-incisal range of motion.  The veteran has not 
contended that his range of motion of the jaw has been 
affected by the mandibular fractures.  Under the 
circumstances, the Board finds that it would be of no 
benefit to the veteran to remand this claim to obtain a 
specific measurement.  

The Board finds that there is no other applicable diagnostic 
code or criteria analogous to residuals of fractures of the 
mandible under which a compensable evaluation is warranted 
in this case.  The Board has also considered whether a 
compensable evaluation may be warranted on the basis of 
functional impairment and effects of painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.55, see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in this case, there is no medical 
evidence that the veteran has pain as a residual of 
mandibular fractures.  Although the veteran initially 
complained of jaw pain and jaw tenderness, these complaints 
were found, on further examination, to be due to poorly-
fitted dentures rather than residuals of mandibular 
fractures.

The evidence is not in equipoise to warrant a compensable 
evaluation, and the provisions of 38 U.S.C.A. § 5107 
regarding reasonable doubt are not applicable.

B.  Bone Spurs of the Left Collar Bone

On VA examination conducted in May 1997, the veteran had a 
nodular deformity on the left shoulder at the 
acromioclavicular joint.  Flexion of the left shoulder was 
to 100 degrees; abduction was to 90 degrees, but the veteran 
was unable to perform either motion against even slight 
resistance.  Range of motion of the left shoulder was stiff 
and tender.  Radiologic examination disclosed deformity of 
the lateral aspect of the clavicle, believed to be a sequela 
to old trauma.  There were degenerative changes in the 
acromioclavicular and glenohumeral portion of the left 
shoulder.  

The veteran's disability due to the residuals of an injury 
to the left lateral clavicle is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5203 and 5201.  These diagnostic 
codes provide criteria for evaluation of impairment of 
motion of the arm and impairment of the clavicle.  The 
veteran is right-handed, according to the claims file, and 
thus his left arm is the minor upper extremity.  The current 
20 percent rating is the highest available under Code 5203.  
According to Diagnostic Code 5201, a 20 percent disability 
evaluation for the minor upper extremity requires a showing 
of either limitation of the arm at shoulder level, or, 
midway between the side and shoulder level.  The next higher 
evaluation for a minor upper extremity, a 30 percent, the 
highest schedular rating available under Diagnostic Code 
5201 for a minor shoulder disability, requires a showing of 
limitation of motion of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The medical evidence establishes that the veteran is able to 
raise his lift arm to shoulder level, since he has flexion 
to 100 degrees.  See 38 C.F.R. § 4.71, Plate I.  However, 
the medical evidence establishes that all range of motion of 
the left shoulder is painful and tender.  Moreover, although 
the veteran is able to flex his left arm to 100 degrees, he 
is unable to perform any flexion of the left arm, or any 
other motion of the left arm, against resistance.  The Board 
notes that there is no medical evidence or opinion which 
specifically indicates whether all left shoulder disability 
is etiologically related to residuals of the clavicle 
fracture the veteran incurred in service or to the injury 
which caused the clavicle fracture.  

Resolving doubt in the veteran's favor, the Board has 
included all left upper extremity disability in the 
evaluation of the veteran's service-connected disability.  
The Board finds that, considering the evidence of pain on 
motion, degenerative disease of the acromioclavicular and 
glenohumeral articulations, and the veteran's inability to 
use the left arm against resistance, his left shoulder 
disability is equivalent to limitation of motion to 25 
degrees from the side, so as to warrant a 30 percent 
evaluation, but no more, under Diagnostic Code 5301.

The Board has considered, therefore, whether the veteran may 
be entitled to an evaluation in excess of 30 percent for his 
minor upper extremity disability.  An evaluation in excess 
of 30 percent is not available for disability of the minor 
upper extremity unless the scapulohumeral articulation is 
ankylosed in unfavorable abduction (Diagnostic Code 5200) or 
there is fibrous union of the humerus or a flail shoulder 
(Diagnostic Code 5202).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5203.  The medical evidence establishes that 
these symptoms are not present.  

Pain has been considered as a factor warranting the 
increased evaluation to 30 percent.  The Board finds that an 
increased evaluation to 40 percent based on consideration of 
pain is not warranted.  

The evidence to support an increased evaluation to 40 
percent for left shoulder disability is not in equipoise, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  


ORDER

The veteran's claims of entitlement to service connection 
for PTSD, for disability of the hands, and for right leg 
disability, to include right ankle disability, are not well-
grounded.  Entitlement to assignment of a higher 
(compensable) evaluation for residuals of a fractured lower 
jaw is not warranted.  To this extent, the appeal is denied. 

Entitlement to assignment of a 30 percent rating for bone 
spurs left collar bone is warranted.  To this extent, the 
appeal is granted. 


REMAND

A.  Left Shoulder Disability

The Board first notes that the RO has referred to this claim 
as residuals of a gunshot wound to the left shoulder, but it 
is not clear from the record that the veteran has been 
asserting such an injury.  Rather, it appears that the 
veteran has been referring to a left shoulder injury during 
service when he was hit by a heavy piece of equipment.  With 
regard to the left shoulder disability claim, the Board 
notes that there is a medical diagnosis of current 
disability as shown by the diagnosis of degenerative joint 
disease of the left shoulder rendered on VA examination in 
May 1997.  

Service connection has already been established for 
residuals of a fracture of the left collar bone.  Again, 
although not entirely clear, it may be that the degenerative 
changes noted in the left shoulder are part and parcel of or 
due to the service-connected fracture of the left collar 
bone.  The Board believes that further development and 
consideration of this issue is required. 


B.  Requests to Reopen Claims of Entitlement to Service 
Connection
for Right Eye Disability and Back Disability.

A review of the record, including the November 1994 rating 
decision and the statement of the case show that the RO duly 
recognized that these particular claims were the subject of 
prior final decisions.  However, while this was noted, it 
does not appear that an analysis under the new and material 
evidence standards was articulated.  

Further, subsequent to the RO's review of these attempts to 
reopen, the legal analysis to be applied has changed.  When a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must now be applied.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  
Further, there must be new and material evidence presented 
or secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 
9 Vet.App. 273, 285 (1996).

C.  Income/Waiver Issue

The claims files include a Certification of Appeal prepared 
by the RO in October 1998 which lists an additional issue as 
entitlement to a waiver of recovery of an overpayment.  The 
veteran's representative has referred to this issue in a 
March 1998 Statement of Representative in Appeal's Case.  

In reviewing the record, the Board notes that the veteran's 
pension award was amended in 1995 or 1996, and there is an 
October 30, 1996, statement of the case which addresses the 
propriety of including certain income in calculating the 
rate of the veteran's pension award.  It is not clear 
whether this document reflects the issue referred to as 
waiver or not.  Clarification is necessary to ascertain the 
exact nature of any appeal being advanced with regard to any 
income/waiver issue. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After undertaking any necessary 
development (to include a VA examination 
of the left shoulder), the RO should 
determine whether any current disability 
of the left shoulder is related to any 
injury during service, including whether 
it is related to the service-connected 
collar bone disability.  

2.  The RO should review the record and 
determine whether new and material 
evidence has been received to reopen the 
veteran's claims of entitlement to 
service connection for right eye 
disability and for back disability.  In 
doing so, the RO should conduct its 
review under the three-step analysis as 
outlined in Elkins v. West, No. 97-1534 
(U.S. Vet. App. February 17, 1999); 
Winters v. West, No. 97-2180 (U.S. Vet. 
App. February 17, 1999); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

3.  The RO should also clarify and 
accurately document the nature and 
status of any claim/appeal which has 
been advanced in connection with any 
income/waiver determination. 

4.  After completion of the above 
actions, the RO should ensure that the 
veteran and his representative are 
furnished an appropriate supplemental 
statement of the case as to all issues 
in appellate status and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to clarify the record, to 
comply with pertinent judicial decisions, and to afford the 
veteran due process of law.  The Board intimates no opinions 
as to the eventual determinations to be made.  The veteran 
and his representative are free to submit additional 
evidence and argument in support of the issues remaining on 
appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or 
benefits, sought on appeal is appealable to the United 
States Court of Veterans Appeals within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402 (1988).  The date that 
appears on the face of this decision constitutes the date of 
mailing and the copy of this decision that you have received 
is your notice of the action taken on your appeal by the 
Board of Veterans' Appeals.  Appellate rights do not attach 
to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


